2015 UT App 248



               THE UTAH COURT OF APPEALS

                     KENNETH L. GRAY,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                      Per Curiam Decision
                        No. 20150420-CA
                      Filed October 1, 2015

                Original Proceeding in this Court

                Kenneth L. Gray, Petitioner Pro Se
              Suzan Pixton, Attorney for Respondent

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                     JOHN A. PEARCE.

PER CURIAM:

¶1     Kenneth L. Gray seeks review of the final decision of the
Workforce Appeals Board (the Board). Gray asserts that the
Board erred in determining that he quit his position without
good cause, thereby making him ineligible for unemployment
benefits and also requiring him to pay back benefits that he had
already received.

¶2     The Board’s decision concerning whether a person
voluntarily quit his employment and the associated inquiries
concerning that person’s qualification for benefits are mixed
questions of fact and law that are more fact-like because the case
“does not lend itself to consistent resolution by a uniform body
of appellate precedent.” Carbon County v. Workforce Appeals Bd.,
2013 UT 41, ¶ 7, 308 P.3d 477 (citation and internal quotation
marks omitted). “Because of the fact-intensive conclusions
involved at the agency level,” the Board’s determination in such
              Gray v. Department of Workforce Services


matters is entitled to deference. Id. “When a petitioner challenges
an agency’s findings of fact, we are required to uphold the
findings if they are supported by substantial evidence when
viewed in light of the whole record before the court.” Stauffer v.
Department of Workforce Servs., 2014 UT App 63, ¶ 5, 325 P.3d 109
(citations and internal quotation marks omitted).

¶3    Gray argues that the Board erred in denying him benefits
on the basis that he had voluntarily quit his employment. Gray
admits that he quit his employment, 1 but he claims that
extenuating circumstances forced him to quit. A claimant who
voluntarily quits employment may still be entitled to benefits if
he shows good cause for the separation or if denying benefits
would be contrary to equity and good conscience. See Utah
Admin Code. R994-405-101(3).

       To establish good cause, a claimant must show
       that continuing the employment would have
       caused an adverse effect which the claimant could
       not control or prevent. The claimant must show
       that an immediate severance of the relationship
       was necessary. Good cause is also established if a
       claimant left work which is shown to have been
       illegal or to have been unsuitable new work.



1. Gray argues briefly that he was constructively discharged, i.e.,
that his employer made his work environment so hostile that it
could reasonably foresee that Gray would quit. Gray does not
separately analyze this claim and supports it with the same facts
and arguments supporting his position that he had good cause
to quit his job. Under the circumstances, we see no reason to
separately analyze the constructive discharge claim as it mirrors
the arguments Gray makes to support his claim that he had good
cause to quit his employment.




20150420-CA                     2                2015 UT App 248
              Gray v. Department of Workforce Services


Id. R994-405-102. Further, even if an adverse effect is shown,
good cause may not be found if the claimant reasonably could
have continued working while looking for other employment.
See id. R994-405-102(1)(b).

¶4      Gray asserts that he had good cause to end his
employment with the State of Utah’s Department of Technology
Services (Employer). Specifically, Gray argues that Employer
added time-consuming clerical data-entry tasks to his job which
were not required when he was hired and which he could not
perform due to arthritic conditions in his hands. Gray contends
that because of this he had no option but to quit his job. The
Board found that Gray’s contentions were not supported by
the evidence. Evidence adduced at Gray’s hearing supports the
Board’s decision. Specifically, after issues arose concerning
whether certain tasks were being completed, Gray’s supervisor
asked that after performing those tasks Gray input a time log
into a spreadsheet. Gray’s supervisor estimated that performing
the underlying tasks and inputting the information into a
spreadsheet would take approximately one to two hours. Gray
refused to perform this task, arguing initially that it was a
clerical function that was not part of his job duties. He later
asserted that he could not perform the new task because it
required hours of typing which he could not perform due to his
arthritis.

¶5     In response to Gray’s claim that he could not perform the
new duty because of a medical condition, the matter was
referred to Employer’s human resources department (HR). HR,
in turn, sent Gray an email inviting him to apply for an
accommodation under the Americans with Disabilities Act
(ADA). HR also sent Gray all the information and forms
necessary to apply for the accommodation. Gray refused,
claiming that it would be dishonest to seek an ADA
accommodation. Gray never adequately explained why it would
be dishonest to seek such an accommodation given the physical



20150420-CA                     3                2015 UT App 248
              Gray v. Department of Workforce Services


limitations he claimed. Gray’s supervisor also testified that in
response to Gray’s complaints concerning the time and effort
required to perform the new task, he performed the task himself.
He indicated that the new task required only an additional 550
characters to be typed per day and added only about twenty to
thirty minutes of extra work. The Board found this testimony
to be credible while conversely determining that Gray had
consistently exaggerated the amount of typing necessary to
complete the new assignments. Because the new typing
requirement was minimal and because Gray was welcome to
apply for an accommodation, if indeed he was unable to perform
the work, the Board found that Gray did not have good cause to
quit his employment. He could have remained employed and
performed the work, sought an accommodation, or sought some
other way to remedy his concerns. Based on the totality of
circumstances, we cannot say that the Board abused its
discretion in determining that Gray did not have good cause to
quit his employment.

¶6     Additionally, the Board determined that denying benefits
in this case would not be contrary to equity and good
conscience. See id. R994-405-103. To meet this standard, a
claimant must demonstrate that his actions were reasonable and
that there were mitigating circumstances that would make the
denial of benefits an affront to fairness. See id. R994-405-103(1)(a).
The Board concluded that Gray’s failures to attempt to perform
the new assignment, to exhaust his opportunities to resolve the
issue with Employer, and to seek an ADA accommodation, were
not reasonable. Accordingly, the Board found that Gray failed to
meet the standards of the equity and good conscience exception.
Gray has provided us with no evidence to demonstrate that the
Board abused its discretion in so finding.

¶7    Gray makes three additional arguments that were not
preserved during the administrative process: (1) the Board
denied him due process in adjudicating him guilty of fraud; (2)



20150420-CA                      4                2015 UT App 248
              Gray v. Department of Workforce Services


the Board’s decision cannot stand because a representative of
Employer provided “impeachable falsified testimony;” and (3)
one of Employer’s witnesses was unqualified because she lacked
personal knowledge of the facts presented. In order to preserve
an argument, it must be raised in such a manner as to allow the
court or agency an opportunity to correct any error. See State v.
Briggs, 2006 UT App 448, ¶ 4, 147 P.3d 969 (stating that claimed
errors must be brought to the attention of the district court to
give the court an opportunity to correct any error). Because Gray
failed to establish that he raised these issues before the Board, he
fails to demonstrate that the issue is preserved for review. See
Holman v. Callister, Duncan & Nebeker, 905 P.2d 895, 899 (Utah Ct.
App. 1995). We will therefore not consider those arguments.

¶8     Accordingly, we decline to disturb the decision of the
Board.




20150420-CA                     5                2015 UT App 248